UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22072 The Cushing MLP Total Return Fund (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: August 31, 2015 Item 1. Schedule of Investments. The Cushing MLP Total Return Fund SCHEDULE OF INVESTMENTS (Unaudited) August 31, 2015 Fair Common Stock - 17.9% Shares Value General Partnerships - 3.0% United States - 3.0% Enlink Midstream, LLC $ Targa Resources Corp. (1) TerraForm Power, Inc. (1) Large Cap Diversified - 4.0% United States - 4.0% ONEOK, Inc.(1) Williams Companies, Inc.(1) Natural Gas Transportation & Storage - 2.3% United States - 2.3% Columbia Pipeline Group, Inc. Oil & Gas Storage & Transportation - 5.0% United States - 5.0% Kinder Morgan, Inc. (1) Semgroup Corp. Shipping - 3.6% Bermuda - 1.8% Golar LNG Ltd. (1) Republic of the Marshall Islands - 1.8% Teekay Corp. (1) Total Common Stocks (Cost $25,225,075) $ Master Limited Partnerships and Related Companies - 115.4% Crude Oil & Refined Products - 22.1% United States - 22.1% Blueknight Energy Partners, L.P. (1) $ Buckeye Partners, L.P. (1) Delek Logistics Partners, L.P. (1) Genesis Energy, L.P. MPLX, L.P. NuStar Energy, L.P. (1) Phillips 66 Partners, L.P. Rose Rock Midstream, L.P. (1) Sunoco Logistics Partners, L.P. Tesoro Logistics, L.P. General Partnerships - 12.4% United States - 12.4% Energy Transfer Equity, L.P. (1)(2) EQT GP Holdings, L.P. NuStar GP Holdings, LLC (1) Plains GP Holdings, L.P. (1) Tallgrass Energy GP, L.P. Western Gas Equity Partners, L.P. Large Cap Diversified - 35.1% United States - 35.1% Enbridge Energy Management, LLC(1)(3)(4) Energy Transfer Partners, L.P. (1) Enterprise Products Partners, L.P. (1) Magellan Midstream Partners, L.P. (1) ONEOK Partners, L.P. (1) Plains All American Pipeline, L.P. Williams Partners, L.P. (1)(2) Natural Gas Gatherers & Processors - 20.0% United States - 20.0% DCP Midstream Partners, L.P. (1) Enable Midstream Partners, L.P. (1) EnLink Midstream Partners, L.P. (1) MarkWest Energy Partners, L.P. (1) Targa Resources Partners, L.P. (1) Western Gas Partners, L.P. (1) Natural Gas Transportation & Storage - 13.6% United States - 13.6% Columbia Pipeline Partners, L.P.(1) EQT Midstream Partners, L.P. Spectra Energy Partners, L.P. Tallgrass Energy Partners, L.P. (1) TC Pipelines, L.P. (1) Oil & Gas Storage & Transportation - 6.1% Republic of the Marshall Islands - 3.4% Capital Products Partners, L.P. (1) Shell Midstream Partners, L.P. United States - 2.7% Dominion Midstream Partners, L.P. (1) Propane - 3.8% United States - 3.8% Amerigas Partners, L.P. (1) NGL Energy Partners, L.P. (1) Shipping - 2.3% Marshall Islands - 1.1% Teekay Offshore Partners, L.P. Republic of the Marshall Islands - 1.2% Golar LNG Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $176,055,430) $ Preferred Stock - 4.4% Crude Oil & Refined Products - 4.4% United States - 4.4% Blueknight Energy Partners, L.P. (1) $ Total Preferred Stock (Cost $5,032,847) $ Fixed Income - 2.0% Exploration & Production - 2.0% United States - 2.0% Midcontinent Express Pipeline, LLC, 6.700%, due 09/15/2019(1)(5) $ Total Fixed Income (Cost $2,686,855) $ Short-Term Investments - Investment Companies - 2.8% United States - 2.8% AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02%(6) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01%(6) Fidelity Money Market Portfolio - Institutional Class, 0.13%(6) First American Government Obligations Fund - Class Z, 0.05%(6) Invesco STIC Prime Portfolio, 0.07%(6) Total Short-Term Investments - Investment Companies (Cost $3,649,161) $ Total Investments - 142.5% (Cost $212,649,368) $ Liabilities in Excess of Other Assets - (42.5)% ) Net Assets Applicable to Common Stockholders - 100.0% $ Schedule of Securities Sold Short - (6.4)% Exchange Traded Funds - (6.4)% Shares United States - (6.4)% JPMorgan Alerian MLP Index ETN ) $ ) Total Securities Sold Short (Proceeds $8,553,664) $ ) SCHEDULE OF WRITTEN OPTIONS - (0.1)% United States - (0.1)% Contracts Energy Transfer Equity, L.P., Call Option Expiration: September 2015, Exercise Price $50.00 ) $ ) Williams Partners, L.P., Call Option Expiration: September 2015, Exercise Price $50.00 ) ) Total Written Options (Proceeds $33,656) $ ) Percentages are stated as a percent of net assets. (1) All or a portion of these securities are held as collateral pursuant to the loan agreements. (2) All of a portion of these securities represent cover for outstanding call options written. (3) No distribution or dividend was made during the period ended Augsut 31, 2015.As such, it is classified as a non-income producing security as of August 31, 2015. (4) Security distributions are paid-in-kind. (5) Restricted security under rule 144A under the Securities Act of 1933, as amended. (6) Rate reported is the current yield as of August 31, 2015. Tax Basis The cost basis of investments for federal income tax purposes at August 31, 2015 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *The above table only reflects tax adjustments through November 30, 2014.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the most recent semi-annual or annual report for the Cushing MLP Total Return Fund (the “Fund”). Fair Value Measurements Various inputs that are used in determining the fair value of the Fund’s investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description August 31, 2015 (Level 1) (Level 2) (Level 3) Assets Equity Securities Common Stock (a) $ $ $
